Opinion by
Beaver, J.,
This case was tried in the court below with Hoffa v. Hoffa's Admr., and was argued with that case here. A single paper-book was furnished and a stipulation made by the parties interested: “The questions involved in this case being the same as those involved in the case of John Hoffa, Appellee, v. Morris Hoffa, Administrator of the estate of William Hoffa, dec’d, Appellant, No. 36, October Term, 1908, in the Superior Court of Pennsylvania, the two cases arising out of the same transaction, were tried together by the same jury and based on the same facts, testified to by the same witnesses, it is understood and agreed by the parties to this action that the court shall enter a similar judgment in this case as it will enter in No. 36, October Term, 1908.”
An opinion in No. 36 of October Term, 1908, referred to in this stipulation, having been this day filed (see ante, p. 356), for the reasons therein stated a like judgment is entered in this case.
Judgment affirmed.